Case 2:13-cr-01075 Document 115 Filed on 06/09/21 in TXSD Page 1 of 1

AO 435

(Rev. 04/18) ADMINISTRATIVE OFFICE OF THE UINITED STATES COURTS

TRANSCRIPT ORDER

1. NAME 2. PHONE NUMBER 3, DATE
Carlos Solis 210) 446-5000 6/9/2021

4. DELIVERY ADDRESS OR EMAIL 5, CITY 6, STATE 7, ZIP CODE
csolis @hi com San Antonio TX 78201

8. CASE NUMBER. 9. JUDGE DATES OF PROCEEDINGS
" N 10. FROM { 11. TO 1

12. CASE NAME LOCATION OF PROCEEDINGS

United States of America v. e Juan Torres 13, CITY s i4. STATE Texas

15, ORDER FOR
APPEAL CRIMINAL [| CRIMINAL JUSTICE ACT [| BANKRUPTCY

NON-APPEAL CIVIL IN FORMA PAUPERIS OTHER

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

PORTIONS DA PORTIO
VOIR DIRE TESTIMONY Witness
OPENING STATEMENT (Plaintiff) 05/21/2021
OPENING STATEMENT (Defendant)
CLOSING ARGUMENT PRE-TRIAL PROCEEDING
CLOSING ARGUMENT (Defendant)
OPINION OF COURT
JURY INSTRUCTIONS OTHER ¢
SENTENCING
BAIL HEARING

17, ORDER

ORIGINAL
CATEGORY (includes Certified Copyto | FIRST COPY eines

NO. OF COPIES
NO. OF COPEES
NO, OF COPIES
NO. OF COPIES
NO. OF COPIES

NO. OF COPIES

CERTIFICATION (18. & £9.)
By signing below, I certify that pay all charges

18. SIGNATURE

19. DATE

 

DISTRIBUTION: COURT COPY TRANSCRIPTION COPY ORDER RECEIPE ORDER COPY

 

 
